Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 4-11, 13-17, 19-20 allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with   Robert W. Holland (Reg. No. 40,020) on July 23, 2021

The application has been amended as follows: 

17. (Currently Amended) A method for manufacture of an information handling system having a secure chipset that executes chipset firmware, the method comprising:
extracting a manifest from the chipset firmware, the manifest defining plural partition offsets; 

inserting the checksums and associated offsets into  embedded controller firmware; 
storing the embedded controller firmware and chipset firmware in a flash memory of the information handling system; and 
validating the chipset firmware against the checksums using the embedded controller before executing the chipset firmware on the chipset.
detecting a mismatch of the chipset firmware stored in the flash memory against the checksums of the embedded controller firmware; and in response to detecting a mismatch, applying error correction of the checksum to the chipset firmware stored in the flash memory.

18. (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187